FERGUSON, Judge
(dissenting) :
I dissent.
I agree with my brothers that the Government may be entitled administratively to inventory and secure an individual’s clothing when he is confined, both on the basis of necessity and its moral responsibility to care for property left unguarded by reason of its imprisonment of the owner. But its entitlement does not extend to the *606utilization in evidence of incriminatory items found during such inventories. So to hold is to repeal the Fourth Amendment’s requirement for probable cause to search. Under it, the commanding officer need now only exercise his undoubted authority to confine the accused. Thereafter, he may rummage at will through his effects in order to secure evidence against him and quite without regard to the need to fulfill the constitutional prerequisites for such action. The plea of necessity may sustain the inventory, but it cannot serve as the basis for the use of items discovered therein. So used,
“Necessity is the plea for every infringement of human freedom. It is the argument of tyrants; it is the creed of slaves.” [William Pitt, as quoted in Congressional Record, February 21, 1967, at page S 2346.]
My brothers, however, conclude it is reasonable to require an individual to submit to the administrative process here involved; that the sole test is whether it was undertaken in good faith; and, if so, its fruits, thus lawfully discovered, are admissible in evidence. With this rationale, I cannot agree and, accordingly, I respectfully note my differing views.
First, an administrative search remains lawful only if the fruits thereof are to play no part in a criminal prosecution. The leading case is Frank v Maryland, 359 US 360, 3 L ed 2d 877, 79 S Ct 804, rehearing denied, 360 US 914, 3 L ed 2d 1263, 79 S Ct 1292 (1959), to which the majority make only brief reference. In that case, the question presented was the constitutionality of an ordinance permitting administrative inspection of buildings for rats, without a warrant or probable cause. The petitioner refused to permit such an inspection and was fined for recalcitrance. In upholding his conviction, a divided Supreme Court pointed out the long history in Maryland of such ordinances and that only administrative purposes were to be served by the examination of the premises. Specifically, it stated, at page 366, “No evidence for criminal prosecution is sought to be seized.” (Emphasis supplied.) It went on carefully to distinguish administrative inspections from those in which criminal evidence was to be uncovered. The Court emphasized the dual purpose of the Fourth Amendment in protecting one’s privacy from official intrusion and in protecting one’s self: “the right to resist unauthorized entry which has as its design the securing of information to fortify the coercive power of the state against the individual, information which may be used to effect a, further deprivation of life or liberty or property.” Frank v Maryland, supra, at page 365. And, the Court declared, “evidence of criminal action may not, save in very limited and closely confined situations, be seized without a judicially issued search warrant.” Id., at page 365.
The essence, therefore, of Frank, supra, is that the Constitution permits administrative searches which are designed to require civil correction of conditions connected with public health, safety, and the like. Where resort, however, is had to uncovering evidence of crime against an accused, it likewise bespeaks the Court’s determination to prohibit such use of the administrative process and to relegate the authorities to the normal judicial search. Only by such an interpretation can the valuable protections against official intrusion to obtain incriminating evidence be maintained, and “it was on the issue of the right to be secure from searches for evidence . . . that the great battle for fundamental liberty was fought.” Frank, supra, at page 365.
Indeed, Circuit Judge Prettyman, in District of Columbia v Little, 178 F2d 13 (CA DC Cir) (1949), would go even further. He stated, at page 18:
“Distinction between ‘inspection’ and ‘search’ of a home has no basis in semantics, in constitutional history, or in reason. ‘Inspect’ means to look at, and ‘search’ means to look for. To say that the people, in requiring adoption of the Fourth Amendment, meant to restrict invasion of their homes if government *607officials were looking for something, but not to restrict it if the officials were merely looking, is to ascribe to the electorate of that day and to the several legislatures and the Congress a degree of irrationality not otherwise observable in their dealings with potential tyranny.”
There is likewise nothing in Abel v United States, 362 US 217, 4 L ed 2d 668, 80 S Ct 683 (1960), on which my brothers rely, which supports the use in evidence of items seized during an inventory process. The search in that case was based upon a lawful arrest of the alien defendant and was held incident thereto.
On the other hand, the view that nothing obtained or observed during these administrative proceedings may be used in a criminal prosecution seems to be authoritatively supported. Thus, in People v Laverne, 14 NY2d 304, 200 NE2d 441 (1964), the New York Court of Appeals, interpreting Frank v Maryland, supra, held that evidence of violations of law observed by a zoning inspector’s visit to the premises involved, could not be used against the defendant property owner. Similarly, in State v Buxton, 238 Ind 93, 148 NE2d 547 (1958), the Supreme Court of Indiana refused to uphold the admissibility of evidence of arson in a criminal prosecution as against the State’s contention that it was seized by a fire marshal in the exercise of his statutory administrative authority to inspect burned premises without a warrant. Such use of the evidence, it said, was not permissible in a criminal proceeding, and it declared, at page 552:
“We therefore hold that under the Fire Marshal law the fire marshal and his deputies and agents must obtain a search warrant prior to searching a person’s • dwelling, effects or possessions for the purpose of obtaining evidence, to be used in a criminal prosecution and that this basic constitutional requirement can be and is by implication incorporated as a necessary part of the responsibility and activity authorized by the law.”
To like effect, see “Administrative Inspections and the Fourth Amendment — A Rationale,” 65 Columbia Law Review 288 (1965).
In sum, then, I would take the view that, while a commanding officer’s authority to inventory and secure an accused’s effects may be supported under the Fourth Amendment, items found during such process may not be used in evidence against him without a showing of compliance with the relevant constitutional limitation. That is my understanding of the position of the Supreme Court of the United States in Frank v Maryland, supra. See People v Laverne and State v Buxton, both supra. Otherwise the Fourth Amendment will become a dead letter, for the criminal investigator will inevitably be found behind the mask of the inventory maker.
Nor is it any answer to say that good faith is the test for upholding these inventory-searches. Police officers inevitably act in good faith, as do commanders, both in their role as magistrates and as commanders. And it was only as the latter that Major McBride authorized the inventory. Constitutional protections are designed to see that their actions, though in good faith, do not infringe upon the constitutional rights of the individual. When we free them from that restraint by permitting an administrative substitute for the heretofore exclusively judicial process of searching on probable cause, we, in my opinion, substantially and unconstitutionally broaden invasions of the military accused’s privacy. For these reasons, I cannot concur in the rationale and legal conclusion of my brothers.
As the items admitted in evidence against the accused were obtained in the course of an administrative inventory, without the intervention of a showing of probable cause, I would reverse the decision of the board of review.